Detailed Action
This office action is in response to the amendment filed on 01/27/2022.

Status of Claims
Claims 1-17 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 14, and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (Publication No.  US 2018/0132133, hereinafter referred as Takahashi) in view of Mourtarlier et al. (Publication No.  US 2007/0260745, hereinafter referred as Mourtarlier).
	Regarding Claims 1 and 16-17, Takahashi discloses a receiver configured to receive packets from the second communication device (A signal transmitter; see figure 5 numeral 11); and 
a transmitter configured to (A signal receiver; see figure 5 numeral 12):
 store reception confirmation packets in a buffer, the reception confirmation packets corresponding to the received packets, (Receive a ACK packet [confirmation packet]; see figure 4 S10. The ACK packet is accumulates in a buffer; see figure 3 label S11.), 
perform transmission of at least a portion of the reception confirmation packets stored in the buffer (If there is transmission opportunity, transmitting most recently received ACK packets [confirmation packet], among the ACK packet accumulated in the buffer; see figure 3 label S12-S13.), and
 discard reception confirmation packets not to be transmitted in the transmission (Discard all the ACK packets accumulated in the buffer; see figure 3 label S14.)
Takahashi fails to disclose that the discarding is according to a discard ratio. However, in analogous art, Mourtarlier discloses that the aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056-0057. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanism in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

	Regarding Claim 2, Takahashi fails to disclose a controller configured to determine the discard ratio used in the communication according to a state of the wireless connection. However, in analogous art, Mourtarlier discloses that “the maximum aggregate stack size is based upon data window size [state] and upon the number of ACKs [number of … confirmation packets]”; see figure 7 & ¶ 0056. The aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056-0057. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanism in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.


	Regarding Claim 3, Takahashi fails to disclose that the controller is configured to determine the discard ratio used in the connection according to a throughput in the wireless connection and the number of transmissions of the reception confirmation packets from the first communication device. However, in analogous art, Mourtarlier discloses that “the maximum aggregate stack size is based upon data window size [throughput] and upon the number of ACKs [number of … confirmation packets]”; see figure 7 & ¶ 0056. The aggregated stack size indicates the deletion ratio [discard ratio], for example “aggregate stack size of 2 with a deletion ratio equal to 2”; see figure 7 & ¶ 0056. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanism in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

	Regarding Claim 14, Takahashi fails to disclose that the transmitter is configured to transmit, to the second communication device, a reception confirmation packet other than the reception confirmation packets to be discarded. However, in analogous art, Mourtarlier discloses that the responses are deleted according to a delete ration; see figure 5 numeral 170 & ¶ 0047. In addition, the process the responses for transmission; see figure 5 numeral 174 & ¶ 0048. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the delete ratio mechanism in order to increase throughput rates by reducing transmission inefficiencies; see ¶ 0056.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over $$$ as applied to the parent claim above, and further in view of Henderson (Publication No.  US 2003/0154328, hereinafter referred as Henderson).
	Regarding Claim 4, Takahashi, as applied above, fails to disclose that the determiner is configured to determine a discard ratio that is a minimum number of transmissions among discard ratios with the throughput equal to or higher than a first threshold as the discard ratio used in the communication. However, in analogous art, Henderson discloses that “if the average queue size is between the minimum and maximum thresholds, the drop rate is proportional to the average queue size”; see ¶ 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the queue scheduler mechanism in order to avoid having all of packet memory consumed by a single queue; see ¶ 0045.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi as applied to the parent claim above, and further in view of Watanabe (Publication No.  US 2010/0296399, hereinafter referred as Watanabe).
	Regarding Claim 15, Takahashi, as modified, fails to disclose that the discard ratio is defined according to an accumulation threshold of the buffer. However, in analogous art, Watanabe discloses that “the proportion of data packets to be discarded when the amount of used buffer space is between the minimum threshold value and the maximum threshold value is determined, for example, by the wireless carrier in advance”; see ¶ 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi acknowledgement discard system with the discard mechanism in order to improve the reliability of communication; see ¶ 0048.


Allowable Subject Matter
Clams 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues Examiner erred in rejecting claim 1 and 16-17. 
Applicant respectfully submitted “that the skilled artisan would not have a reason to combine Takahashi and Mourtarlier and that further, the combination thereof would frustrate the principle of operation of Takahashi”. Examiner respectfully disagrees. Takahashi discloses a technique for reducing “a number of acknowledgements to be transmitted” in order “to reduce, as much as possible, an amount of data to be transmitted and received”; see ¶ 0003 & 0006. Furthermore, Mourtarlier discloses a technique for deleting “a portion of the redundant ACKs” in order “to improve transmission efficiencies”; see abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi with the delete ratio mechanism of Mourtarlier, without changing the principle of operation of Takahashi.
For this reason discussed above, the claims are met by the prior art. Therefore, the claim rejections are maintained.


Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang (US 2019/0045388) The prior art relate to computer networking and more specifically to uplink congestion mitigation; see ¶ 0001. In specific, a packet ACK rate is measured in a transmission queue to detect when the ACK rate exceeds a threshold; see figure 4 numeral 405. In response to the ACK rate exceeding the threshold, ACKs are removed from the transmission queue in accordance with a time-based uplink reduction function; figure 4 numeral 410 & ¶ 0052. The time-based uplink reduction function removes a percentage of ACKs to meet a percentage that corresponds to the threshold; see ¶ 0052.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472 


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472